In an action to recover damages for personal injuries allegedly sustained as a result of a fall on a sidewalk covered with ice and snow, defendant City of New York appeals from so much of a resettled judgment in favor of plaintiff entered on the verdict of a jury, and in favor of defendant Rose entered on the dismissal of its cross complaint on motion at the close of plaintiff’s case. The city has abandoned its appeal with respect to the dismissal of the cross complaint. Said defendant also appeals from the original judgment. Resettled judgment, insofar as appealed from, reversed on the law, with costs to defendant City of New York against plaintiff, and complaint dismissed. The findings of fact implicit in the verdict of the jury are affirmed. The accident occurred on December 23, 1948, about 1:30 p.m., approximately three and a half days after the termination of a snowstorm during which 16.7 inches of snow fell. In our opinion, plaintiff failed to establish any actionable negligence on the part of the City of New York. (Weisfeld v. City of New York, 282 App. Div. 739.) Appeal from original judgment dismissed, without costs. Nolan, P. J., Adel, Wenzel, Mac Crate and Beldoek, JJ., concur.